Order
Per Curiam,
And Now, to wit, the 4th day of January, 1956, it is ordered, adjudged and decreed that the rule granted upon plaintiff to show cause why the prayer of the Attorney General’s bill should not be granted and the decree heretofore entered in the above-entitled case be reviewed, modified and amended as prayed for therein, is discharged, without prejudice to the right of the Attorney General to proceed through the Public Utility Commission for the enforcement of Sections 3, 9 and 10 of the Act of June 1, 1937, P. L. 1120, nor to the right of the plaintiff to plead in said proceedings any and all defenses which it may desire to present.